+a DH eH F+& WY LH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION — SANTA ANA

Case No. SACV 18-00753 AG (JDEx)
PAUL SAPAN
JUDGMENT

Plaintiff,
Ve

US FINANCIAL OPTIONS, LLC; and
LIBRE TECHNOLOGY, INC.

Defendants.

 

 

The Court enters Judgment in favor of Plaintiff and against Defendant Libre Technology,

Inc. Defendant must pay a statutory award of $51,000 to Plaintiff. Defendant must also pay

$563 in costs to Plaintiff. ef

Lv |
Dated August 19, 2019 # Li

a Hon. Andrew J. Guilford

( States District Judge

 

 

 

JUDGMENT

 
